         Case 1:18-cv-02921-JMF Document 429 Filed 10/29/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STATE OF NEW YORK, et al.,

                      Plaintiffs,

       v.                                            No. 1:18-cv-02921-JMF
                                                     No. 1:18-cv-05025-JMF
UNITED STATES DEPARTMENT OF
COMMERCE, et al.,

                      Defendants.



                                    NOTICE OF APPEARANCE


TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

       PLEASE TAKE NOTICE that Alexander H. Southwell, a partner at Gibson, Dunn &

Crutcher LLP admitted to practice in this Court, hereby enters his appearance in the above-

captioned action as counsel for amici curiae Tech:NYC, Univision Communications Inc., Warby

Parker, General Assembly, Topia, and the Minneapolis Regional Chamber of Commerce.


Dated: New York, New York
       October 29, 2018                     GIBSON, DUNN & CRUTCHER LLP

                                            By:    /s/ Alexander H. Southwell
                                                  Alexander H. Southwell

                                            200 Park Avenue
                                            New York, New York 10166
                                            Tel.: (212) 351-3981
                                            ASouthwell@gibsondunn.com

                                            Attorney for Proposed Amici Curiae
                                            Tech:NYC, Univision Communications Inc., Warby
                                            Parker, General Assembly, Topia, and the
                                            Minneapolis Regional Chamber of Commerce
